Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

	This is a response to the election filed on 2/11/2021.
	Claims 1-15	= 	cancelled.
	Claims 16-20	=	elected without traverse
Claims 21-35	=	new.

				Specification
The first paragraph (PRIORITY CLAIM) should be updated with issued US patent number 10,515,178.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 16 and similarly recited claims 22 and 34 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 (dependent claim 4 included the limitation of independent claim 1), similarly recited claim independent 10, and similarly recited claim 19 (dependent claim 19 included the limitation of independent claim 16) of U.S. Patent No. 10, 515,178.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the claimed subject matter in the patent are similar to the claimed subject matter in the present application and substantially read on the claim in the application and vice versa, the claims in the present application is similar to and read on the claims in the patent.
Dependent claims 17-21, 23-33 and 35 in the instant application are rejected because they contains similar subject matter as dependent claims in the patent and/or they virtually depend on rejected base claims.

Allowable Subject Matter
Claims 16-35 would be allowable if the double patenting rejection set forth in this office action is overcome by a terminal disclaimer

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851